Order, Supreme Court, New York County (Stephen Smyk, J.), entered on or about May 20, 1993, which, after nonjury trial, granted defendants’ motion to dismiss plaintiff’s complaint, unanimously affirmed, with costs.
Plaintiff landlord’s failure to commence this action within three months after learning that defendant tenants were harboring a dog in their apartment must be deemed a waiver of the "no pets” provision in the parties’ lease (Administrative Code of City of NY § 27-2009.1 [b]; see, e.g., Megalopolis Prop. Assn. v Buvron, 110 AD2d 232). We reject plaintiff’s argument that the statutory three-month period is inapplicable absent a finding that a no pet provision is being used as a pretext for a retaliatory eviction or some other bad-faith motive. Concur— Carro, J. P., Wallach, Ross, Rubin and Tom, JJ.